Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered March 6, 2000, convicting him of robbery in the second degree, robbery in the third degree, grand larceny in the fourth degree, and criminal impersonation in the first degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, under the circumstances of this case, the showup was not unduly suggestive.
The defendant also contends that the evidence was legally insufficient to support his conviction of robbery in the third degree. However, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant forcibly stole property from the complainant (see Penal Law § 160.05). Santucci, J.P., Feuerstein, O’Brien and Luciano, JJ., concur.